Citation Nr: 0712781	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  02-11 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active service in the US Coast Guard from 
September 1974 to October 1977.

A review of the evidence of record discloses that by a 
Department of Veterans Affairs (VA), Regional Office (RO) 
rating decision, issued in March 1997, service connection for 
PTSD was denied on the basis that the veteran's reported 
stressful incidents in service were not verified.  The 
veteran asked that a claim for service connection for PTSD be 
reopened in June 2001.  The RO denied the veteran's claim in 
March 2002, and the veteran appealed to the Board of 
Veterans' Appeals (Board).  The Board remanded the claim in 
July 2003 for further development.  

The Board then issued a Decision/Remand in April 2006.  The 
Board found that the veteran had submitted new and material 
evidence sufficient to reopen her claim.  The Board then 
remanded the claim for the purpose of obtaining additional 
information.  The claim has since been returned to the Board 
for appellate review.

Notwithstanding the above, the appeal is once again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

As reported above, the Board remanded the claim in April 
2006.  In the remand, the Board noted that additional 
information needed to be obtained with respect to the 
veteran's claimed stressors.  Specifically, the Board found 
that corroboration of the claimed incident involving an 
attempted rescue of the child in the waters between Canada 
and the United States in 1977 should be accomplished.  In the 
remand instructions, the Board wrote:

        . . . Based on any information 
obtained from her, VA should make another 
attempt to help corroborate her reported 
stressor.  In particular, the respective 
police departments from the Canadian and 
American sides of the border should be 
contacted and asked to research their 
archives to determine whether there is 
any report that might be of record with 
regard to the reported drowning.  If no 
documentation is available, this should 
be documented in the record.

The claim was subsequently returned to the AMC.  The AMC 
contacted the veteran in the form of a letter issued in May 
2006.  That letter stated:

Please complete the enclosed VA Form 21-
4142, Authorization for Release of 
Information, for the respective police 
departments from the Canadian and 
American sides of the border, so that we 
[may] obtain reports of the reported 
drowning.  Although we will request your 
treatment records, ultimately it is your 
responsibility to make sure we receive 
this evidence.  

A review of the claims folder indicates that that after the 
letter was sent to the veteran, the AMC did not attempt to 
obtain the requested information.  Instead, in the 
Supplemental Statement of the Case (SSOC), the AMC reported 
that since the veteran did not respond, it would cease 
processing of the claim and return it to the Board for 
review.  

The Board finds such action as unacceptable.  The veteran was 
not required to provide a VA Form 21-2142 as the information 
requested concerned a party not related to the veteran.  
Moreover, even if the veteran failed to respond to the AMC's 
letter, the AMC had a duty to contact the American and 
Canadian authorities as requested by the Board.  Because the 
Board's requested development has not occurred, it is the 
Board's opinion that the AMC did not fully comply with the 
remand instructions of April 2006.  In Stegall v. West, 11 
Vet. App. 268 (1998), the United States Court of Appeals for 
Veterans Claims, hereinafter the Court, held that a remand by 
the Board confers on a claimant, as a matter of law, the 
right to compliance with the remand orders, and that the 
Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  As the AMC 
did not fulfill the Board's instructions, the claim must be 
returned to the AMC for compliance with the previous Remand.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC for the following 
actions:

1.  The AMC should contact the Sault Ste. 
Marie Police Department (at 325 Court 
Street, Sault Ste. Marie, Michigan 
49783), the Sault Ste. Marie Police 
Service (at 580 Second Line East, Sault 
Ste. Marie, Ontario P6B 4K1), and the 
Royal Canadian Mounted Police, Sault Ste. 
Marie Detachment (at 22 Bay Street, Sault 
Ste. Marie, Ontario).  

Each police force should be asked whether 
they have any records extending back to 
1976 and 1977, and if they do, whether 
they keep track of deaths that occurred 
as a result of drowning in the St. Mary's 
Falls Canal and the Soo Locks.  The 
police forces should be informed that the 
VA is seeking to confirm the death-by-
drowning of a minor female, approximately 
seven years of age, during the summer of 
1976 or 1977.  Each force should be told 
that the child reportedly fell off a 
bridge and into the water.  The police 
forces should be further told that the US 
Coast Guard attempted a rescue of the 
child but that ultimately it was one of 
their units that retrieved the dead child 
from the water.  The nationality of the 
child or her parents is unknown.  If the 
police forces do not have records 
extending back to that time period, they 
should be asked whether the records have 
been archived or destroyed, and if they 
have been archived, the AMC should 
request additional information so that 
the AMC may request the archived records 
and reports.  

Any and all information obtained should 
be included in the claims folder for 
future review.

2.  The AMC should contact the US Coast 
Guard Headquarters and enquire as to 
whether the agency keeps track of failed 
rescue attempts by the Coast Guard.  Of 
interest, are any failed rescue attempts 
by the Coast Guard unit stationed at 
Sault Ste. Marie, Michigan (Lake 
Superior), during the summer of 1976 
and/or 1977.  If the Coast Guard does not 
have records extending back to that time 
period, the Coast Guard should be asked 
whether the records have been archived or 
destroyed, and if they have been 
archived, the AMC should request 
additional information so that the AMC 
may request the archived records and 
reports.  Any and all information 
obtained should be included in the claims 
folder for future review.  

3.  Following the above, the AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The AMC must specifically 
render a finding as to whether the record 
establishes the existence of a stressor 
or stressors.  Moreover, the AMC must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  The AMC must specifically 
discuss the stressor involving the failed 
attempt to rescue the minor child and the 
stressor involving the search and rescue 
attempt of the SS Edmund Fitzgerald (also 
claimed by the veteran as a stressor).  
In reaching this determination, the AMC 
should address any credibility questions 
raised by the record and it must take 
into account the Court's Pentecost [v. 
Principi, 16 Vet. App. 124 (2002)] 
pronouncements.

4.  The AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2006); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC should readjudicate the claims for 
service connection for a psychiatric disorder.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  The AMC should specifically discuss in 
the SSOC the applicability of Pentecost to the veteran's 
claim.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



